IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 106,329

                                    STATE OF KANSAS,
                                        Appellee,

                                              v.

                                     TYNISHA STORY,
                                       Appellant.


                              SYLLABUS BY THE COURT


1.
       Admission of evidence that the serial number of a gun had been obliterated at an
unknown time and failure to give a limiting instruction on that evidence under K.S.A.
2013 Supp. 60-455 does not require reversal of the defendant's conviction when the
State's other evidence of the defendant's guilt on first-degree murder is strong.


2.
       Failure to give a limiting instruction on evidence of the defendant's use of other
inmates' telephone personal identification numbers does not require reversal of the
defendant's first-degree murder conviction.


3.
       A lesser-included offense jury instruction on heat-of-passion voluntary
manslaughter is factually inappropriate when there is no evidence before a jury tending to
show that a first-degree murder defendant faced provocation sufficient to cause an
ordinary person to lose control of his or her actions and reason. The test is objective, not
subjective. The hallmark of heat of passion is taking action upon impulse without



                                              1
reflection; it includes an emotional state of mind characterized by anger, rage, hatred,
furious resentment, or terror.


4.
        On the facts of this case, the prosecutor's reference to school shootings as
examples of situations in which a defendant may be convicted of premeditated murder
despite being unaware of the exact identities of his or her victims was not misconduct.


5.
        Under the facts of this case, the cumulative error doctrine does not require reversal
of the defendant's first-degree murder conviction.


        Appeal from Wyandotte District Court; THOMAS L. BOEDING, judge. Opinion filed September 5,
2014. Affirmed.


        Joanna Labastida, of Kansas Appellate Defender Office, argued the cause and was on the brief
for appellee.


        Jennifer S. Tatum, assistant district attorney, argued the cause, and Jerome A. Gorman, district
attorney, and Derek Schmidt, attorney general, were with her on the brief for appellant.


The opinion of the court was delivered by


        BEIER, J.: Defendant Tynisha Story appeals her first-degree murder conviction in
the January 1, 2010, shooting death of Lakeasha Ross, a social guest of Story's girlfriend,
Ela Bartley. The district court judge sentenced Story to a hard 25 life sentence.


        Story raises several issues that we have combined: (1) admission of and failure to
give limiting instructions on evidence of other crimes or civil wrongs; (2) failure to


                                                     2
instruct on voluntary manslaughter; (3) prosecutorial misconduct arising from references
to school shootings during closing argument; and (4) cumulative error.


       None of the issues raised by Story requires reversal of her conviction, and we
affirm the judgment of the district court.


                        FACTUAL AND PROCEDURAL BACKGROUND


       Story and Bartley dated nonexclusively for several years. On December 31, 2009,
Bartley and her two sisters, Jonice Dickerson and Talisa Silas, attended a party at Story's
mother's house. Bartley had driven to the party, but Story drove the three sisters home.
After dropping the sisters off at their apartment, Story left in Bartley's car.


       The three sisters stayed up talking and watching movies. At some point, Ross, a
woman Bartley had dated for "a couple of days" several years earlier, called Bartley and
said she was coming over. Once Ross arrived, the women continued to talk and watch
movies. Silas would later testify that Story called Bartley several times during this period.
Eventually everyone went to sleep: Bartley and Ross in one bedroom and Dickerson in
another; Silas slept in the front room.


       The next morning, as Silas awoke, she heard Bartley tell Ross that Ross needed to
leave before Story returned the car. About this time, Story called to tell Bartley she was
coming over; Bartley said "OK" and hung up. Within minutes, Bartley called Story back
to tell her that she "had company" and that Story could keep the car until the "company
was gone." Bartley again told Ross that she needed to leave because Story was on her
way.


       Not long after the second call, Story arrived at Bartley's apartment. Without
knocking, Story used Bartley's keys to enter. Bartley and Silas would later testify that,

                                               3
upon entering, Story looked around the room and, without saying a word, began shooting
at Ross. Story fired approximately four shots before Bartley pushed her out the door.


       Bartley's versions about what happened next differed from one another. At trial,
she and Silas would testify that Story stopped shooting when she was pushed out the
door. But, immediately after the shooting, Bartley told Detective Clayton Bye that Story
pushed her back "and just started shooting at least four more times. And I finally just—
'cause she was at the doorway—and I finally just pushed her out and locked it."


       After Story was outside the apartment, both Bartley and Silas called 911.


       Officer Scarlet McConnell was the first officer to arrive on the scene. She found
the apartment with the front door open and the three sisters inside screaming. Seeing
Ross lying on the floor, McConnell immediately went to check Ross' pulse and found that
she was dead.


       Based on statements given by Bartley and her sisters, police developed several
leads on Story's whereabouts. Police contacted their counterpart in Kansas City,
Missouri, for assistance. Based on a tip, police officers in Missouri followed a vehicle to
a house where a passenger who matched Story's description jumped out and ran inside.
The officers secured the area and waited for backup.


       After backup arrived, officers knocked on the front door. Edward Chism, Story's
uncle, answered and allowed the officers inside. The officers found Story and arrested
her. After Story's arrest, Chism consented to a search of the house. Officers found a
nickel-plated gun in a pile of clothes in one of the bedrooms, which, according to Chism,
was not his. A ballistics test would later match the gun to shell casings and bullet
fragments found at the crime scene.


                                              4
       Ross' autopsy report stated that she had been hit by eight shots: one in the head,
one in the left shoulder, four in the left side of her chest, one in the back of her left arm,
and one in her right thumb. Of the eight shots, at least four would have been fatal. The
location of the wounds demonstrated that Ross was in a defensive position and trying to
shield herself when she was shot.


       Story's first trial ended in a hung jury.


       At Story's second trial, Officer Claude Harper testified to his observation of the
missing serial number of the gun found at Chism's and explained how removal of such a
number makes it more difficult to determine who purchased the gun. He also described
the method that may have been used to remove the particular gun's serial number.


       Story did not object to Harper's initial testimony. But, at a later bench conference
before Harper left the stand, Story's counsel asserted that the evidence about the serial
number's removal should not have been admitted. Counsel said he could not remember if
the district judge had ruled on the admissibility issue previously. The prosecutor said that
the district judge had held that the evidence would be admissible. The district judge
acknowledged that the gun had been admitted into evidence at the first trial, and he said
his notes indicated that the serial number had been filed off. The prosecutor then said:


               "My memory's very clear [Story's counsel] has objected to this continuously from
       the get-go, I mean throughout the last trial through now. It's my understanding he had a
       continuing objection to that and I would never dispute that for appellate purposes. And it
       has been admitted. The court had ruled it was admissible. The reason the State admitted
       that point, which is similar to the reason that we're admitting negative DNA and negative
       fingerprint evidence is because this gun was recovered, and as you might remember at the
       last trial which resulted in a hung jury, [Story's counsel] was allowed to argue you can't
       trace that to the defendant, you can't do it. I want to make, you know—I want it to be
       clear to the jurors that they tried to do everything they could . . . to [tie] that gun.


                                                       5
       However, I never argued last time that it was herself that filed it off, never. I never made
       that [argument] and I don't intend to this time."


After reviewing his notes from the first trial, the district judge asked the prosecutor if she
planned to present KBI testimony about how the serial number had been removed. The
prosecutor said she did. The district judge then concluded the bench conference: "Well,
let's put it this way . . . at this point I take what [Story's counsel is] saying as an objection
to any further testimony about that. And based upon the discussion we had here, that
motion would be overruled."


       KBI firearm expert David Wright testified later in Story's second trial about the
filed-off serial number, volunteering that it had been "obliterated" while giving a general
description of the gun. Later, when the prosecutor asked Wright about the utility of gun
serial numbers in identifying gun owners and about the chemical process Wright had
used in his attempt to restore the visibility of the serial number of this particular gun,
Story's counsel did not object. On cross-examination, Wright was again asked about the
serial number.


       Story's counsel did object to testimony about Story's use of another inmate's
telephone personal identification number (PIN) while in jail. Detective Sherry Anderson
Simpson testified for the State about several telephone calls Story had made. When asked
about the PIN Story had used to make a particular call, Anderson responded: "And I
apologize because she's used several people's PIN numbers." Story's counsel made an
objection at the bench to any testimony about the use of other inmates' PINs because it
was evidence of another crime. The district judge overruled the objection. Simpson
further testified that inmates use other inmates' PINs in an attempt to hide their identity.




                                                     6
       Story requested a heat-of-passion voluntary manslaughter jury instruction based
on a quote from one of the recorded telephone calls admitted by the State. In the call, an
unidentified woman said to Story:


       "I believe you because I'm like when you came in, I just you was yourself when you
       came in, but like as soon as you stepped in the mother fucking door like your whole face
       like turned a different mother fucking color, like—I'm like you wasn't even your mother
       fucking self because I know you. I know you from any fucking body."


Story's counsel argued that this passage supported a theory that Story acted in the heat of
passion. After hearing argument from the State, the district judge rejected the requested
instruction.


       During the defense's closing argument, Story's counsel challenged the sufficiency
of the State's evidence of premeditated murder. Counsel also tried to distinguish Ross'
murder—where the evidence showed Story did not know specifically that Ross was at the
apartment—from cases that qualified as clearer examples of premeditation—such as
cases in which the killer lies in wait for a specific victim.


       The State addressed this argument during the rebuttal portion of the prosecutor's
closing argument:


                "Before I continue on, I just want to tell you something about premeditation. You
       don't have to know someone's there before it happens to premeditate on killing someone.
       All of us can think of examples of that. Quick one, school shootings. How many of those
       have we had? People who go to these schools, they bring a gun and they have no idea
       who's coming in and out of that school like at Virginia Tech or Texas and yet not a single
       one of us in this room would doubt that they went there with the intent to kill somebody
       for whatever their reasons are. You can all think of examples of that. That's not a
       requirement, it's not in the law and we promised not to read things into the law that aren't
       there.

                                                    7
                 "Fact is she knew company was over, she knew what it meant. There are some
       facts that might suggest she didn't know Ms. Ross was over there, but I don't have to
       prove that to you beyond a reasonable doubt. Fact is she was going to kill whoever was
       there. She was going to kill whoever was there and she does not have to know
       specifically it's Lakeasha Ross to form the intent to kill somebody, and that is common
       sense."


Also during the rebuttal portion of the State's closing argument, the prosecutor mentioned
the serial number on the gun, in the context of investigators' various attempts to find
direct evidence tying Story to the weapon.


                                   EVIDENCE OF OTHER CRIMES


       Story argues that evidence of the filed-off serial number on the gun constituted
evidence of another crime under K.S.A. 2010 Supp. 60-455 and that the district judge
failed to follow the statute and erred in interpreting caselaw on admission of, and jury
instruction for, such evidence. The State has chosen not to contest Story's
characterization of the evidence as evidence of another crime; so we accept that
characterization for purposes of this appeal. The State also does not contest that the
"evidence does not appear to be admissible pursuant to K.S.A. 60-455." Although this
court is not bound by a party's concession on a question of law, we accept this concession
for purposes of this appeal because it is not, ultimately, dispositive.


       In its brief, the State does challenge Story's preservation of this issue, arguing that
the lack of a contemporaneous objection, apparently to Harper's initial testimony, means
we should not reach this issue's merits. But the prosecutor stated at trial that she
understood there to be a continuing objection already in place and that she "would never
dispute that for appellate purposes." We hold the State to its trial concession of the fact of
the prior existence of a continuing defense objection to admission of Harper's initial

                                                   8
testimony. In addition, later testimony by Harper and similar evidence admitted through
Wright also would have been admitted subject to the continuing objection.


       The State's lone substantive response on this issue is that K.S.A. 2010 Supp. 60-
455 only applies to crimes that occurred at a time other than that of the charged crime. In
its view, both the charged murder and the crime of obliterating the serial number of a gun
occurred simultaneously. Although K.S.A. 21-4205(b) makes possession of a gun with an
obliterated serial number prima facie evidence that the possessor is the one who
obliterated the number, the criminal act is the obliteration itself. See K.S.A. 21-4205(a).
Because there is no evidence in the record even tending to show when the gun's serial
number was removed, let alone that Story performed the obliteration while committing
the murder, the State's fact-based argument is unpersuasive.


       This brings us to harmlessness. In general, the nonconstitutional harmlessness
standard of K.S.A. 2010 Supp. 60-261 is applicable to violations of K.S.A. 2010 Supp.
60-455. See State v. Preston, 294 Kan. 27, 35-36, 272 P.3d 1275 (2012). Under that
standard "the burden of demonstrating harmlessness is on the party benefitting from the
error. That party must show there is no reasonable probability the error affected the trial's
outcome in light of the entire record." State v. McCullough, 293 Kan. 970, Syl. ¶ 9, 270
P.3d 1142 (2012).


       The evidence of the filed-off serial number consisted of statements by two
witnesses explaining their efforts to trace the gun's ownership. The gun itself was
admitted into evidence, and there is no indication that Story objected to its admission.
The State never implied that it was a crime for Story to be in possession of such a gun, or
that she had personally filed off the serial number at any particular time. Possession of
such a gun is not a violent crime. Nor is it a crime whose mere mention is inherently
prejudicial. Although the prosecutor did reference the obliterated serial number during
closing, the context was its possible relationship to concealment. This is a far cry from

                                              9
suggesting that a person who would remove a gun's serial number has a propensity to
commit first-degree murder.


       Moreover, the other evidence against Story was strong. Two eyewitnesses testified
to seeing Story come in the apartment without knocking and immediately start shooting
at Ross. The eyewitness accounts were consistent with evidence found at the crime scene.
The autopsy indicated that Ross was in a defensive position when she was shot. And the
ballistics analysis indicated that the gun found where police arrested Story was the one
used in the shooting.


       In light of the entire record, there is no reasonable probability the error affected
the trial's outcome. Any error in admitting the evidence of the filed-off serial number was
harmless.


       Story also makes a K.S.A. 2010 Supp. 60-455 limiting instruction argument on
evidence that she used other inmates' PINs to make telephone calls while in jail awaiting
trial. Again, regardless of whether the district judge erred by failing to give a limiting
instruction on this evidence, any such error would have been harmless on the record
before us. Even if Story's use of other inmates' PINs qualified as a violation of a jail
policy or rule, we are confident the jury's awareness of it did nothing to contribute to
Story's conviction for first-degree murder.


                        VOLUNTARY MANSLAUGHTER INSTRUCTION


       At the conclusion of evidence, Story requested a heat-of-passion voluntary
manslaughter instruction.

       We outlined the framework for analyzing jury instruction issues in State v.
Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202 (2012):

                                              10
               "For jury instruction issues, the progression of analysis and corresponding
       standards of review on appeal are: (1) First, the appellate court should consider the
       reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
       an unlimited standard of review; (2) next, the court should use an unlimited review to
       determine whether the instruction was legally appropriate; (3) then, the court should
       determine whether there was sufficient evidence, viewed in the light most favorable to
       the defendant or the requesting party, that would have supported the instruction; and (4)
       finally, if the district court erred, the appellate court must determine whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
Kan. 541, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012)."


       In addition, generally "a defendant is entitled to instructions on the law applicable
to his or her defense theory if there is sufficient evidence for a rational factfinder to find
for the defendant on that theory." State v. Friday, 297 Kan. 1023, Syl. ¶ 10, 306 P.3d 265
(2013). This court views the evidence that would have supported the instruction in the
light most favorable to the defendant. 297 Kan. 1023, Syl. ¶ 10.

       Our first inquiry focuses on reviewability. "To fully preserve a claim that the
district court erred in failing to give a lesser included offense instruction, the defendant
must distinctly state an objection to the omission before the jury retires to consider its
verdict. K.S.A. 22-3414(3)." State v. Wade, 295 Kan. 916, 924, 287 P.3d 237 (2012).
Story fulfilled her obligation to preserve this issue.


       Next, we determine whether the requested instruction was legally appropriate.
Voluntary manslaughter is a lesser included offense of first- and second-degree murder,
and therefore an instruction on its elements was legally appropriate. See Wade, 295 Kan.
at 924; State v. Gallegos, 286 Kan. 869, 874, 190 P.3d 226 (2008).


       On whether the instruction was factually appropriate, i.e., "'there [was] some
evidence which would reasonably justify a conviction of some lesser included crime,'"

                                                    11
Plummer, 295 Kan. at 161, we do not "speculate about hypothetical scenarios." Wade,
295 Kan. at 925. "[F]or a lesser included offense to be factually appropriate, there must
be actual evidence in the record, together with reasonable inferences to be drawn from
that actual evidence, that would reasonably support a conviction for the lesser crime."
295 Kan. at 926.


       The form of voluntary manslaughter instruction sought here would have defined
the crime as an "intentional killing of a human being committed . . . [u]pon a sudden
quarrel or in the heat of passion." K.S.A. 21-3403(a). "'Sudden quarrel is one form of
provocation for "heat of passion" and is not separate and apart from "heat of passion."'"
State v. Johnson, 290 Kan. 1038, 1047, 236 P.3d 517 (2010) (quoting State v. Coop, 223
Kan. 302, 307, 573 P.2d 1017 [1978]). The provocation—whether it be "sudden quarrel"
or some other form of provocation—must be sufficient to cause an ordinary person to
lose control of his or her actions and reason. Johnson, 290 Kan. at 1047. The test is
objective, not subjective. State v. Hill, 290 Kan. 339, 356, 228 P.3d 1027 (2010). In
addition, we have defined "heat of passion" as "'"any intense or vehement emotional
excitement of the kind prompting violent and aggressive action."' [Citations omitted.]"
Wade, 295 Kan. at 925. "The hallmark of heat of passion is taking action upon impulse
without reflection." 295 Kan. at 925. It "'includes an emotional state of mind
characterized by anger, rage, hatred, furious resentment, or terror.'" Coop, 223 Kan. 302,
Syl. ¶ 1.


       Story relies on her telephone caller's statements that Story did not look like herself
to support the necessity of a voluntary manslaughter instruction. To the extent that this is
evidence of Story's emotional state of mind at the time of the shooting, it merely
establishes her subjective state of mind. The evidence does not demonstrate an objective
basis for finding that she acted in the heat of passion.




                                              12
       Further, the other evidence introduced at trial also does not establish any objective
basis for instructing on heat of passion. Eyewitness testimony, corroborated by the
physical evidence, demonstrated that Story began shooting immediately after she entered
the apartment. Ross was shot while sitting in a chair, and her injuries indicated she was
shot in a defensive position; she had turned away and tried to cover her face with her
hands. Any objective provocation Story was reacting to would have had to have occurred
before she arrived at the apartment. Before Story arrived, all she knew was that Bartley
had "company." There was no evidence that Story knew that Bartley and her "company"
were or had been intimately involved or even that Story's relationship with Bartley was
such that fidelity could be expected. See State v. Hilt, 299 Kan. 176, 195, 322 P.3d 367
(2014); Wade, 295 Kan. at 925.


       Although Story and Bartley may have had a passionate relationship, as Story
contends, there is no evidence in the record that, in combination with reasonable
inferences, would reasonably support a conviction of voluntary manslaughter. The district
judge correctly refused to give that lesser included offense instruction.


                                  PROSECUTORIAL MISCONDUCT


       Our review of a claim of prosecutorial misconduct is a two-step process:


       "'The appellate court first decides whether the comments were outside the wide latitude a
       prosecutor is allowed, e.g., in discussing the evidence. If so, there was misconduct.
       Second, if misconduct is found, the court must determine whether the improper
       comments prejudiced the jury and denied the defendant a fair trial.'" State v. Dull, 298
Kan. 832, 836, 317 P.3d 104 (2014).


       In determining whether the defendant has been so prejudiced that a new trial
should be granted, this court considers three factors:


                                                   13
       "'(1) whether the misconduct was gross and flagrant; (2) whether the misconduct showed
       ill will on the prosecutor's part; and (3) whether the evidence against the defendant was of
       such a direct and overwhelming nature that the misconduct would likely have little
       weight in the minds of the jurors. Under Tosh, none of these three factors is individually
       controlling. And before the third factor can ever override the first two factors, an
       appellate court must be able to say that the harmlessness tests of both K.S.A. 60-261 and
       Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705, reh. denied 386
U.S. 987 (1967), have been met.' State v. Bridges, 297 Kan. 989, Syl. ¶ ¶ 14, 15, 306 P.3d
244 (2013)." Dull, 298 Kan. at 836.



       This court begins with the constitutional harmlessness analysis when both the
constitutional and nonconstitutional errors arise from the same acts and omissions. 298
Kan. at 837. If the constitutional error requires reversal of a defendant's conviction, it is
unnecessary to conduct the nonconstitutional harmlessness analysis. 298 Kan. at 837.


       Under the constitutional harmless error analysis, as defined in Chapman,


       "'"the error may be declared harmless where the party benefitting from the error proves
       beyond a reasonable doubt that the error complained of will not or did not affect the
       outcome of the trial in light of the entire record, i.e., where there is no reasonable
       possibility that the error contributed to the verdict." State v. Ward, 292 Kan. 541, Syl. ¶ 6,
       256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012).'" Dull, 298 Kan. at 836.


       This court will consider a prosecutorial misconduct claim based on statements
made during closing argument even without a defense objection at trial. State v. King,
288 Kan. 333, 344-45, 204 P.3d 585 (2009).


       In response to comments made about premeditation by defense counsel in closing
arguments, the prosecutor used school shootings as examples of crimes in which the
perpetrators do not necessarily know exactly who their victims will be. The point was
that premeditation still can be demonstrated under governing law. Story argues that these

                                                     14
statements were outside the wide latitude given to prosecutors discussing the evidence
during closing arguments because they were "calculated to play to the jurors' emotions"
and "inflame the passions of the jury" by "equating [the crime here] to a horrific school
shooting."


       "In closing argument, a prosecutor may draw reasonable inferences from the
evidence but may not comment on facts outside the evidence." State v. Novotny, 297 Kan.
1174, Syl. ¶ 7, 307 P.3d 1278 (2013). A prosecutor may not make comments "intended to
inflame the passions or prejudices of the jury or divert the jury from its duty to decide the
case based on the evidence and the controlling law." State v. Raskie, 293 Kan. 906, Syl. ¶
3, 269 P.3d 1268 (2012). "But a prosecutor may use 'analogies, similes, allusions (be they
historic, poetic, literary, or scientific), and other rhetorical devices' in an attempt 'to bring
order to the facts presented at trial, place them in a meaningful context, and out of this
collection of bits and pieces construct the whole of a case.' State v. Henderson, 32 Kan.
App. 2d 1202, 1210, 96 P.3d 680 (2004)." Hilt, 299 Kan. at 198.


       In this case, the prosecutor could have chosen a different historical reference to
make her point, but we cannot say that the statement exceeded the wide latitude afforded
a prosecutor during closing. Story's counsel had attempted to persuade the jury that the
State's evidence of premeditation was insufficient because Story did not know the
identity of Bartley's guest. The prosecutor used the school shootings only as clear
examples of premeditated killings in which the shooter does not know the specific
victims. The prosecutor did not suggest that Story's crime was comparable in any other of
its characteristics and did not make any comments about the factual details of any school
shooting. We hold, therefore, that there was no prosecutorial misconduct.




                                               15
                                        CUMULATIVE ERROR


       Story's final argument on appeal is that "the cumulative effect of the district court's
errors mandates a new trial."


               "Cumulative error, considered collectively, may be so great as to require reversal
       of a defendant's conviction. The test is whether the totality of the circumstances
       substantially prejudiced the defendant and denied him or her a fair trial. No prejudicial
       error may be found under the cumulative error doctrine if the evidence against the
       defendant is overwhelming. State v. Dixon, 289 Kan. 46, 71, 209 P.3d 675 (2009)." State
       v. Hart, 297 Kan. 494, 513-14, 301 P.3d 1279 (2013).


       We have identified only one error, admission of and failure to instruct on the
evidence that the gun's serial number had been obliterated. We have merely assumed
instruction error on the evidence that Story used other inmates' telephone PINs. Even
when these two items are considered together, in the context of the record as a whole, any
prejudicial effect flowing from them would have been minimal to nonexistent. See State
v. Tully, 293 Kan. 176, 205-06, 262 P.3d 314 (2011) (appellate court examines errors in
context of record as whole; court considers strength of evidence). Story received a fair
trial untainted by cumulative error. See State v. Magallanez, 290 Kan. 906, 926, 235 P.3d
460 (2010) (totality of circumstances examined; fair trial as touchstone for reversal).


                                             CONCLUSION


       We affirm the judgment of the district court.


       MORITZ, J., not participating.
       MICHAEL E. WARD, District Judge, assigned.1




                                                   16
1
 REPORTER'S NOTE: District Judge Ward was appointed to hear case No. 106,329
vice Justice Moritz pursuant to the authority vested in the Supreme Court by art. 3, § 6(f)
of the Kansas Constitution.




                                            17